Citation Nr: 1541152	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-10 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as persistent cough and chronic upper respiratory infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the claim.

The claim was remanded by the Board in March 2011 in order to schedule the Veteran for a hearing.  He presented personal testimony at a hearing before the undersigned Veterans Law Judge in April 2011.  A transcript is of record.  

The Board again remanded the claim in May 2012 so that additional development of the evidence could be conducted.  To the extent possible, the directives of the remand were completed as concerning the current claim involving entitlement to service connection.  Accordingly, the Board finds that VA has substantially complied with the Board's remand with regard to this issue.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for a low back disability, claimed as thoracic scoliosis, was also remanded by the Board in May 2012.  Service connection was granted and an initial rating assigned by the Appeals Management Center (AMC) in July 2013.  As part of a June 2015 Appellant's Post-Remand Brief, the Veteran's accredited representative asserted that issue was still before the Board as the Veteran was not awarded a complete grant of benefits.  Despite that argument, the Board points out that the issue appealed was "entitlement to service connection" and the benefit sought was granted in July 2013.  Thus, the representative's argument raises the issue of entitlement to an increased rating for the now service-connected back disability.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(5).



FINDING OF FACT

There is no competent evidence of record of a diagnosis of a chronic respiratory disorder at any time during the appeal period. 


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice was provided in January 2008.

The duty to assist has also been satisfied in this case.  The Veteran's service treatment records and VA and private post service treatment records are in the claims file and were reviewed by both the RO and Board in connection with the appellant's claim.  The appellant has not informed VA of any outstanding existing medical records which may be helpful in the adjudication of his claim.  Concerning this, efforts undertaken pursuant to the Board's May 2012 remand, to obtain VA hospital records from 1967 and 1968 proved unsuccessful.  See July 2013 letter from the AMC.  Those records were sought in connection with the Veteran's claim for a back disability and he did not indicate that they pertained to the claimed respiratory disorder.  Other VA records, dated to 2013, make no mention of respiratory-related treatment or diagnoses.  The Veteran was afforded adequate VA examinations.  38 C.F.R. § 3.159(c)(4); see Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  VA is not on notice of any evidence needed to decide the claim which has not been obtained.  

Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be established by chronicity or continuity of symptoms for certain chronic conditions.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A respiratory disorder is not listed as a chronic disease.

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  A veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran seeks entitlement to service connection for a respiratory disability.  In his January 2008 claim (see VA Form 21-526), he sought service connection for "persistent cough," and added he had been exposed to solvents and chemicals during his military service.  The Veteran asserted at his April 2011 hearing he began to have problems with his throat about one year after his service separation.

The Veteran's service treatment records are devoid of references relating to, complaints of, or treatment for, a chronic respiratory disorder.  The Veteran did complain of a "mild cough" in October 1965; a diagnosis was not provided.  On September 1964 and June 1967 Reports of Medical History, the Veteran answered "no" to whether he had or ever had had whooping cough, sinusitis or hay fever.  Physical examination conducted at separation in June 1967 was normal with regard to the claimed disability; no pertinent defects, diagnoses or significant interval history was noted.

The post-service medical evidence of record includes private and VA treatment records and the reports of VA respiratory examinations.

An April 2006 VA primary care urgent visit treatment record shows complaints of sore throat for more than one week.  Pharyngitis was diagnosed.  An August 2007 VA primary care follow up note shows complaints made by the Veteran, of having a problems with coughing for one year.  Chronic cough was diagnosed.

A VA respiratory examination was conducted in July 2008 in conjunction with the Veteran's claim for service connection for a respiratory disability, claimed as persistent cough and chronic upper respiratory infection, at which time he was diagnosed with chronic cough of uncertain etiology.  See July 2008 VA respiratory examination.  At the examination, the Veteran gave a history of being exposed to chemicals during service, which caused him to develop a chronic cough which worsened over time.  The examiner commented that he would be resorting to mere speculation to attribute the Veteran's cough complaints to in-service exposure to chemicals in the absence of documentation.  He added, however, that if the Veteran had been exposed to chemicals the exposure, at least as likely as not, this exposure could result in a chronic cough.  

At his April 2011 hearing, the Veteran informed the undersigned that he was first treated for an upper respiratory infection after he left military service.  He added he was exposed to chemicals in service, to include "Tricoethylene," which he described as being a substance in cleaning solutions.  He noted he first started having trouble with his throat about one year after separating from service.  He denied that he had been informed by a physician that in-service exposure to chemicals could have caused his upper respiratory infection.  He added that no post service employment exposed him to any respiratory-related risk.

Pursuant to the Board remand, the Veteran was afforded a VA respiratory examination in October 2012.  The examiner commented that the Veteran had not been diagnosed with a respiratory condition; his complaint was of dry mouth.  The Veteran gave a history of being exposed to Trichloroethylene while serving in Germany and added he developed a problem with having a dry mouth at that time, and continued to have problems.  The examiner found that the Veteran did "not have a respiratory condition."  The examiner added that "[c]urrently, he has no respiratory condition.  He has no respiratory diseases, and on no respiratory medications."  In addition, the examiner commented that the Veteran had no pulmonary conditions, such as asthma, bronchiectasis, sarcoidosis, pulmonary embolism, bacterial lung infection, mycotic lung infection, pneumothorax, or respiratory failure.  He added that the Veteran did not have any other pertinent physical findings, complications, conditions, signs, symptoms or scars related to a respiratory condition.  

The examiner opined that there was no respiratory diagnosis, and there was no respiratory condition that is related to service.  He did concede that Trichloroethylene can affect the respiratory condition and cause chronic respiratory problems.  However, again, the examiner found that the Veteran did not have a chronic respiratory problem.  

Analysis

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a respiratory disorder.

Mindful that sore throat/pharyngitis was found in 2006, and chronic cough findings were reported in 2007 and 2008, there is no competent evidence that the Veteran has been diagnosed with a chronic respiratory condition at any time during the appeal period.  The only evidence in the record concerning whether the Veteran has a chronic respiratory condition is Veteran's own statements.  An underlying disorder characterized as dry mouth was noted to be present in October 2012.  There was no complaint or finding of dry mouth prior to that time.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Layno, 6 Vet. App. at 465.  However, respiratory disease is a medically complex disease process because of its multiple possible etiologies and requires specialized testing to diagnose and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). The Veteran's lay assertions are further outweighed by the October 2012 VA examination that showed no diagnosis of a respiratory condition.

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).  Service connection for a respiratory disability is not warranted. 

ORDER

Service connection for a respiratory disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


